Name: 90/354/Euratom, ECSC, EEC: Decision of the European Parliament of 3 April 1990 granting discharge to the Commission in respect of the implementation of the general budget of the European Communities for the financial year 1988 concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  management;  EU finance;  accounting
 Date Published: 1990-07-07

 Avis juridique important|31990D035490/354/Euratom, ECSC, EEC: Decision of the European Parliament of 3 April 1990 granting discharge to the Commission in respect of the implementation of the general budget of the European Communities for the financial year 1988 concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors Official Journal L 174 , 07/07/1990 P. 0042 - 0051*****DECISION OF THE EUROPEAN PARLIAMENT of 3 April 1990 granting discharge to the Commisison in respect of the implementation of the general budget of the European Communities for the financial year 1988 concerning Sections I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors (90/354/Euratom, ECSC, EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 78g thereof, - having regard to the Treaty establishing the European Economic Community and in particular Article 206b thereof, - having regard to the Treaty establishing the European Atomic Energy Community and in particular Article 180b thereof, - having regard to the budget for the financial year 1988, - having regard to the revenue and expenditure accounts and the balance sheet relating to the financial year 1988, - having regard to the report of the Court of Auditors concerning the financial year 1988 accompanied by the replies of the institutions (1), - having regard to the Council recommendation of 12 March 1990 (Doc. C 3-83/90), - having regard to the report of the Committee on Budgetary Control and the opinions of the Committee on Economic and Monetary Affairs and Industrial Policy, the Committee on Energy, Research and Technology, the Committee on Social Affairs, Employment and the Working Environment, the Committee on Regional Policy and Regional Planning, the Committee on the Environment, Public Health and Consumer Protection, the Committee on Youth, Culture, Education, the Media and Sport, the Committee on Development and Cooperation, the Committee on Women's Rights, the Committee on External Economic Relations and the Committee on Transport and Tourism (presented orally) (Doc. A 3-67/90), 1. Notes that authorized revenue and expenditure for the financial year 1988 totalled: 1.2.3 // // (ECU) // (ECU) // - Revenue // // 43 844 949 426 // - Appropriations for commitments: // // // - Appropriations authorized in the general budget // 45 344 151 524 // // - Appropriations remaining from the financial year 1987 or made available as a result of cancellations of commitments in the financial year 1988 // 712 608 215 // // - Appropriations corresponding to revenue from services rendered to third parties // 30 951 397 // 46 087 711 136 (1) OJ No C 312, 12. 12. 1989, p. 1. 2. Grants discharge to the Commission in respect of the implementation of the budget on the basis of the following amounts: 1.2.3 // // (ECU) // (ECU) // (a) Revenue // // // - Own resources // 40 288 384 747 // // - Financial contributions // 211 379 795 // // - Other revenue // 1 343 652 575 // // // // 41 843 417 117 // (b) Expenditure // // // - Payments made for the financial year // 40 301 897 311 // // - Appropriations carried over to 1989 // 819 039 725 // 41 120 937 036 // (c) Balance for the financial year 1988 // // + 1 140 058 832 // Calculated as follows: // // // - Revenue for the financial year // // 41 843 417 117 // - Payments from the appropriations for the financial year // 40 301 897 311 // // - Appropriations carried over to 1989 // 819 039 725 // - 41 120 937 036 // Difference // // 722 480 081 // - Appropriations carried over from 1987 which have lapsed // // + 381 493 640 // - Exchange difference in the financial year 1988 // // + 36 085 111 // Balance for the financial year 1988 // // 1 140 058 832 // This balance reflects the accounting situation only and does not include expenditure actually incurred during this financial year // // // (d) Utilization of appropriations for commitments // // 43 358 290 261 // (e) Balance sheet as at 31 December 1988: // // (ECU) 1,2.3,4 // // // ASSETS // LIABILITIES // // 1.2.3.4 // Fixed assets // 10 020 908 237 // Fixed capital // 12 386 459 644 // Inventories // 67 823 372 // Current liabilities // 4 732 228 899 // Current assets // 2 281 652 314 // Cash accounts // 433 311 894 // Cash accounts // 5 134 945 078 // Accrued expenses // 387 170 385 // Prepaid expenses // 433 841 821 // // // // // // // Total // 17 939 170 822 // Total // 17 939 170 822 // // // // 3. Records its comments in a resolution which forms an integral part of this Decision; 4. Instructs its President to forward this Decision and the resolution embodying its comments to the Commission, the Council, the Court of Justice, the Court of Auditors, the European Investment Bank and the bodies responsible for budgetary control in the national parliaments and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 3 April 1990. 1.2 // The Secretary-General // The President // Enrico VINCI // Enrique BARÃ N CRESPO // - Appropriations for payments // // 43 844 949 426 RESOLUTION embodying the comments which form an integral part of the decision granting a discharge in respect of the implementation of the general budget of the European Communities for the financial year 1988 THE EUROPEAN PARLIAMENT, - having regard to Article 206b of the Treaty establishing the European Economic Community, - having regard to Article 85 of the Financial Regulation of 21 December 1977 pursuant to which the Community institutions must take all appropriate steps to act on the comments appearing in the discharge decisions, - whereas the same Article also requires the institutions to report, at the request of the European Parliament, on the measures taken in the light of Parliament's comments and, in particular, on the instructions given to those of their departments responsible for the implementation of the budget, - having regard to the Council recommendation of 12 March 1990 (C 3-83/90), - having regard to the report of the Committee on Budgetary Control and the other documents referred to in the discharge decision (Doc. A 3-67/90), A. whereas the accounts for the financial year 1988 must be assessed in the light of the European Council decisions of 11 to 13 February 1988; whereas these decisions, which are of fundamental importance for the Community, created a framework for overcoming the grave crisis which had affected the Community's finances since 1982 and whereas the Commission, without detracting from the role of Parliament, the Council and the Member States, has played its full part in initiating action; B. whereas these decisions have radically altered the conditions governing the drawing-up, implementation and control of the budget, in particular by strengthening the implementing powers of the Commission and whereas control by Parliament must therefore be stepped up, where appropriate in liaison with the national parliaments; C. whereas the system of financial perspectives establishes for each financial year objectives linked to completion of the single market and economic cohesion; whereas the achievement of these objectives constitutes a yardstick for granting the discharge and assessing the manner in which the Commission has exercised its responsibilities within the meaning of Article 205 of the EEC Treaty, I. Comments on the implementation of the budget, follow-up and control of actions financed Problems in the implementation of the budget 1. Notes that the Commission has managed to take advantage of the more stringent provisions of the Financial Regulation concerning the annuality of appropriations which came into force in 1988 in that its management has resulted in a higher utilization rate for appropriations for commitments and for payments (with the exception of appropriations under the EAGGF Guarantee Section); 2. Stresses however that the reform, insofar as it imposes strict limits on the carry-over of appropriations, has resulted in an increase in cancellations of both appropriations for payment (more than ECU 800 million) and of commitment appropriations made available as a result of decommitments (more than ECU 700 million); 3. Considers that these cancellations highlight: (a) management problems at national and Community level; (b) the risk that the Community will fail to achieve the multiannual objectives laid down in the financial perspective, particularly as regards cohesion, should current trends persist; (c) the need for the budgetary authority and the Commission to ensure that the financial perspectives are met in implementing the budget and, where appropriations are cancelled, to make the necessary adjustments pursuant to Articles 10 and 11 of the Interinstitutional Agreement; 4. Calls on the Commission to ensure the transparency of decisions on the carry-over of appropriations and the restoration of commitment appropriations, by setting out the reasons for such decisions; 5. Points out that too many budget headings, often amended by Parliament, have not been implemented satisfactorily and calls on the Commission to look into the reasons for this underutilization in order to improve not only global implementation of the budget but also the implementation of individual headings; 6. Asks its committees responsible to carry out ongoing checks during each financial year on the budget headings which concern them; 7. Deplores the fact that ECU 15 billion has been tied up as outstanding commitment appropriations, in many cases for very old projects, thereby denying funds to worthwhile projects; calls on the Commission; (a) to strengthen and systematize its procedures for monitoring and closing files, particularly in the area of the Structural Funds, research and cooperation; (b) to ensure the widespread application of Article 1 of the Financial Regulation as regards the duration of commitments entered into for multiannual projects, by keeping the possibilities of derogation to an absolute minimum; 8. Considers that although the balance of ECU 1 140 million has been calculated on the basis of the existing regulations it cannot be regarded as a true reflection of the implementation of the budget since it fails to take account of the late payment of ECU 1 638 million which should have been made by two Member States pursuant to the Interinstitutional Agreement of 1988; 9. Regrets that the Commission has not proposed that the positive balance for the financial year should be used for the early repayment of debts incurred in connection with the disposal of butter stocks, by amending Council Regulation (EEC) No 801/87 (1) and revising the financial perspective and calls on the Commission in future to submit proposals before the end of the financial year earmarking the balance for the early repayment of any debts falling due; Problems of monitoring and control 10. Takes the view that gradual decentralization of management which the Commission has been introducing for a number of years, is not acceptable unless the Commission retains overall responsibility and takes the necessary action to ensure the uniformity and effectiveness of the projects financed; 11. Frequently notes in this connection that to date the decentralization of management has resulted in less stringent monitoring and control of actions managed at national level, as regards: (a) the common agricultural policy where the early warning system and procedures for clearance of accounts are not yet meeting all the objectives assigned to them; (b) the structural policies, owing to shortcomings in assessment, monitoring and control on the spot and coordination with the national authorities; (c) research, which is sometimes impeded by difficulties in monitoring the implementation of scientific programmes and adjusting projects to new developments; (d) development aid where procedures are cumbersome or there are no standard procedures for monitoring or closing files; (e) own resources, where shortcomings in monitoring the application of the Sixth Directive and inadequate checks on claims arising from VAT and on the national accounts for traditional own resources have resulted in amounts due to the Community being written off; 12. Considers that the fact of the Commission abdicating its responsibilities as regards implementation and management of the budget, as was the case for quotas and levies in the dairy sector, could jeopardize the achievement of the objectives of market integration and economic cohesion set for 1993; 13. Proposes that if the principle of subsidiarity is to continue to be interpreted as subordination to national policies and authorities, it should be replaced by the concept of partnership which implies that the Commission has full responsibility for actions covered by decentralized management; 14. Takes the view that the use of Community funds in third countries which do not have adequate administrative structures should be subject to concomitant checks by the Court of Auditors; takes the view that this requirement must be enshrined in the agreements concluded by the European Community and the third countries concerned; directs the Court of Auditors to report to it semiannually on implementation of aid to Eastern Europe; II. Comments on the management of individual sectors Own resources 15. Stresses that the inertia or weakness of the Commission in cases where which Community regulations have been incorrectly applied at national level amount to an abdication of its responsibilities pursuant to Article 205 of the Treaty and insists therefore that the Commission take recourse to necessary actions within the legal framework of the institutions; 16. Deplores the serious shortcomings found in the sector of VAT and traditional own resources, such as: (a) the inadequate system for checking whether national legislation complies with the Sixth VAT Directive; (b) the delays in taking appropriate action in the event of disagreement with a Member State as regards the existence and establishment of amounts deriving from VAT, inadequate checks on the amounts paid follo wing rectifications, delays in imposing interest on late payments or failure to issue recovery orders; (c) the lack of a monitoring programme for the recovery of traditional own resources; inadequate coordination between national and Community checks; (d) lack of information on the establishment and making available of own resources; (e) shortcomings in the Community transit system where there are no criteria for checking goods subject to tariffs and the operating rules are not applied by the Member States or the custom authorities; (f) problems of applying Community rules on repayments and remissions of import or export duties, incomplete customs declarations and the inward processing arrangements; 17. Calls on the Commission to take into account the provisions of Annex VII of Parliament's Rules of Procedure and inform Parliament of any differences, problems and infringements that occur so that the Committee on Budgetary Control may draw the relevant conclusions; 18. Deplores the fact that as a result of these shortcomings the Commission is unable to ensure that the own resources made available to the Community correspond to the amounts due to it; 19. Calls on the Commission correctly to assess the amount of own resources which must be made available, propose any corrections that may be necessary and justify such deviations from the normal method of calculation; 20. Demands that the Commission shows outstanding debtors of own resources on the Community's balance sheet, indicating Member State (or States) involved; 21. Stresses that the adoption of Regulation (EEC) No 1552/89 on the application of Decision 88/376/EEC, Euratom on the Community system of own resources (1) will, for the first time, allow autonomous inspections to be conducted in the Member States and more detailed information to be forwarded to the Community on cases of fraud and irregularities and the measures taken by national authorities; urges the Commission, furthermore, to increase the overall effectiveness of controls and systematically to audit the financial results of inspections; 22. Points out that the two proposals for Council regulations on measures to simplify the Community transit system should make it easier to recover customs duties by abolishing the transit advice note and calls on the Council to accept their responsibility and adopt the regulations on measures to simplify the Community transit system; 23. Calls on the Commission to include in its proposal for a European customs code provisions on the standardization of customs formalities, the simplification of procedures and measures required to combat irregularities and fraud; 24. Calls on the Commission to ensure that the adoption of these new legal bases are accompanied by uniform and complete translation of Community law into national, legal and administrative provisions, an improvement in the quantity and quality of accounting and financial data forwarded by the Member States and the introduction of procedures capable of ensuring that the Communities' own resources are properly established, collected and taken into account and in this regard instructs the Commission to report to the Committee on Budgetary Control by 1 November 1990 on the legal steps taken to fulfil the demands of the European Parliament; calls on the Commission to pursue its efforts to establish a common and more transparent budgetary nomenclature and to ensure that the accountancy data concerning own resources which the Member States forward to the Commission is presented in a more detailed manner; EAGGF Guarantee Section: problems across the board 25. Notes with satisfaction that the introduction of agricultural stabilizers and the special scheme for disposal of butter stocks brought about a sharp reduction in the book value of stocks; 26. Believes, however, that the overall savings achieved in the EAGGF Guarantee Section in 1988 are due as much to favourable circumstances (change in the US dollar-ecu exchange rate and world market trends) as to the effect of the newly introduced budget discipline measures; 27. Calls on the Commission, therefore, to take the following measures to tighten the control of agricultural spending: (a) the monthly reports submitted under the early warning system should be supplemented by short and medium-term forecasts of production and market trends so that action can be taken rapidly where there is any risk of forecasts being exceeded; (b) the Commission is invited to submit proposals to strengthen its powers relating to agricultural stabilizers; (c) the Commission must take action in response to any persistent deviation from the expenditure profile by chapter, as set out in Article 6 of Council Decision 88/377/EEC of 24 June 1988 on budgetary discipline (1); management confined to ensuring that the agricultural guideline is respected as a whole, thus enabling imbalances in certain sectors to be offset by savings in other areas, would be in breach of Article 39 of the Treaty, which cites stabilizing markets as one of the objectives of the CAP; 28. Intends to carry out a detailed investigation of the reasons for the shortcomings and delays in the procedure for clearance of EAGGF Guarantee Section accounts; 29. Notes the sharp increase in irregularities and fraud reported by the Member States and the proportionate fall in the amounts recovered; 30. Deplores the fact that the Commission does not provide adequate information on the financial implications of its investigations, particularly as regards the recovery of amounts improperly paid; 31. Calls on the Unit for the coordination of fraud prevention to continue the work it has undertaken in 1989 at four levels: (a) checks, by increasing the number of investigations carried out pursuant to Article 9 of Council Regulation (EEC) No 729/70 (1); (b) standardization proposals; submission of a European customs code, review of the provisions for the control of export refunds, adoption of a regulation on checks on commercial documents of beneficiaries and debtors of the EAGGF Guarantee Section; (c) administrative rationalization: simplification of the system of different refunds and review of the proof of arrival of agricultural products at their final destination; (d) regulations: insists that the Commission draw up proposals for regulations which provide a deterrent to fraud in the form of administrative penalties and in any case insists that the Commission uses the powers at its disposal to deduct amounts due to the Community budget from allocations to be paid to Member States as penalties for abuse of the Community funds; 32. Calls on the Council to adopt the Community Crimes Treaty which has been before Council since 1976 and which would go some way toward protecting the Community's financial interests and combatting fraud and asks the Council to commence examination of the following outstanding legislation: - draft for a Treaty amending the Treaties establishing the European Communities so as to permit the adoption of common rules on the protection under criminal law of the financial interests of the Communities and the prosecution of infringements of the provisions of those Treaties, - draft for a Treaty amending the Treaty establishing a single Council and a single Commission of the European Communities so as to permit the adoption of common rules on the liability and protection under criminal law of officials and other servants of the European Communities, - proposal for a Council Regulation (EEC) on the strengthening of controls on the application of Community rules on agricultural products, - amendment to the proposal for a Council Regulation (EEC) on the strengthening of controls on the application of Community rules on agricultural products; EAGGF Guarantee Section: problems in specific sectors 33. Calls on the Commission to report to Parliament by 1 October 1990 on: (a) the economic impact of co-responsibility levies in the cereals sector with regard to the objectives of stabilizing budgetary expenditure which they were intended to meet; (b) the problems created for accounting and budgetary administration by the fact that these levies have the status of negative expenditure; (c) trends in expenditure in the sector since the introduction of the levies, and in the economic parameters which are the cause of such expenditure (production, stocks, exports, etc.); (d) the date of collection of co-responsibility levies in the various Member States; 34. Approves the efforts made by the Commission and the national authorities to tighten controls, apply sanctions and to recover amounts wrongly paid out in connection with production aid for durum wheat, and calls on the Commission to adjust the level of production aid to the state of the market; 35. Intends to review the question of the financial neutrality of the sugar sector in the light of the communications from the Commission and the Court of Auditors; 36. Notes the alarming deterioration seen in recent months with respect to the artificial trade patterns affecting sugar exports which exploit different methods of customs control and fluctuations in exchange rates; notes that such diversions of trade both distort the conditions of competition and result in losses to the Community budget which the Court of Auditors estimates at ECU 10 million for the sugar sector; calls, therefore, on the Commission to take energetic action to end this phenomenon; 37. Is highly alarmed by the fact that sample checks carried out by the Commission concerning the quality of olive oil in intervention revealed that in 93 % of the cases examined the quality found was lower than that which was declared and calls on the Commission to ensure that the quality control tests on olive oil taken into intervention are carried out on entry to the storage facilities; 38. Asks the Commission to use subsidies and guaranteed prices to restore equilibrium to the tobacco market where there is overproduction of varieties for which there is no demand; 39. Calls on the Commission to submit proposals amending the common organization of the market in the fruit and vegetables sector to encourage organizations to make efforts to seek outlets for their production on national and international markets rather than relying on withdrawals from the market; 40. Asks the Commission to review the price system for the distillation of wine to curb the growth in stocks; 41. Condemns the Commission's attitude to the problems of milk quotas and the serious infringements noted in the financial years 1984/85 and 1985/86; considers that the decision not to pursue the actions against five Member States out of six and the adoption of Regulations excusing retroactively the infringements which have been established meant: (a) a loss of ECU 520 million, which was borne by adjustments which the Commission planned to make in clearance of the 1986 accounts and which represent the budgetary impact of the incorrect application of the quota regulation; (b) violation of the principle of equal treatment for all Member States and all categories of purchasers and producers concerned; 42. Calls on the Commission, once the Council has adopted the two proposals concerning the amounts granted on export of agricultural products in general and the adoption of new rules governing export refunds for beef and veal, to implement the new control measures in the beef and veal sector and to report to Parliament in due course on their effectiveness; 43. Calls on the Commission to take the necessary measures to tighten up controls on the ewe premium and to report to Parliament; Structural policy: Structural funds, borrowing and lending operations, transport policy and sexual equality 44. Takes the view that, in the process of carrying through the structural fund reform, the Commission will encounter the same problems which typified structural operations up until 1988, such as the fact that fund resources are spread too thinly and that, overall, the funding has little impact on the economies of the regions concerned, inadequate selection, monitoring and checking procedures in respect of operations leading to an increase in outstanding commitments, the cancellation of appropriations and irregularities; the lack of additionality and lack of real impact of funding on decisions to invest; 45. Calls upon the Commission to make full use of the scope afforded by the new rules (laying down of strategic objectives; project selection, monitoring and checking on the basis of the partnership arrangements, Community support frameworks and operational programmes; collaboration with the Court of Auditors to lay down criteria for ex post assessments) in order to ensure that the Community's structural operations are a genuinely effective means of realizing objectives with regard to cohesion; 46. Suggests to the Commission that monitoring and checks carried out as part of the reform of the funds should be based on the following criteria; (a) progress will have to be assessed with regard not only to implementation of a programme as a whole, but also to the regularity of all the operations financed under a given programme; (b) the Commission should define more clearly the monitoring criteria to be applied by the committees provided for in Title VIII of the coordination regulation and should ensure that these committees are closely involved in monitoring Community support frameworks; (c) the provisions of Article 1 (3) (a) of the Financial Regulation (time-limit for the implementation of legal commitments for measures extending over more than one financial year) should be enforced to prevent funds from being tied up in the future; (d) the Commission should take advantage of the scope provided by Article 23 of the coordination regulation to carry out on-the-spot checks without advance notice; (e) particular attention should be paid to coordinating the various subsidies and coordinating the latter with lending instruments; 47. Calls on the Court of Auditors to submit a special report on the application of the principle of additionality to the Structural Funds; 48. Will monitor how the assistance programmes for the development of the Portuguese economy are managed (pre-accession aid, Pedap, Pedip) to ensure that the action taken is consistent with objectives and that the Portuguese economy is fully integrated into the European market; 49. Believes that the instances of cancellation of commitments entered into in 1988 under the Social Fund, involving a total of some ECU 500 million, underline the seriousness of the management problems affecting the Fund at both national and Community level, in particular where project selection and monitoring are concerned; 50. Urges the Commission to reduce the period required to recover advances wrongly paid by the Social Fund and to charge interest when repayment is delayed, pursuant to Article 24 of Council Regulation (EEC) No 4253/88 (1); 51. Notes that the programme approach to the implementation of specific Social Fund projects has failed and considers that this failure cast serious doubt on the Commission's ability to use the broader programme-based approach provided for within the framework of the reform of the Fund; 52. Deplores the failure of the overall programme for the psychiatric hospital on Leros and calls on the Commission: (a) to report within six months on progress in the implementation of Greece's general health reform programme; (b) to request the Greek authorities to reimburse all Community payments made in error for a project not carried out on Leros; (c) to make any further grants to the health reform programme conditional upon the setting-up of monitoring committees as provided for under Council Regulation (EEC) No 4130/88 (2) and on the implementation of the revised psychiatric programme; 53. Instructs its Committee on Budgetary Control to carry out, in collaboration with the other committees responsible, concurrent monitoring as to how the reform is put into effect and to conduct an assessment of the first stage of this reform as soon as the Commission has submitted the report referred to in Article 16 of the framework Regulation on the Structural Funds; 54. Will analyse the simplified nomenclature introduced by the Commission for headings relating to the Structural Funds to ensure the transparency of implementation of the budget within the framework of the reform; 55. Underlines that closer coordination between aid and loans will guarantee the greatest possible synergistic effect in implementing structural policy but considers that to this end rationalization is required in the borrowing and lending sector; notes with satisfaction that some measure of progress has been achieved, namely: (a) an agreement between the Court of Auditors and the EIB with regard to the audit of NCI operations in the countries of the recipients; (b) an agreement between the Commission and the EIB relieving the Community budget of any risks relating to the differences between the NCI Treasury's credit and debit balances; (c) improvement in the efficiency and transparency of the management of borrowings in a number of fields (internal rules, management methodology, internal control, procedures for calling for tenders and for the negotiation of borrowings and refinancing); 56. Will keep careful track of the implementation of the Commission's future measures to improve the regularity and transparency of the structures assigned to the management of loans; 57. Will consider the possibility of improving the budgetary structure of the various financial instruments in accordance with more directly political criteria; 58. Awaits the study which the Commission is to submit on the entering of loans and borrowings in the budget and the Commission's proposals; 59. Calls on the Commission to promote a Community transport policy underpinned by adequate budget appropriations and by the creation of a legal basis to finance major European transport routes and coordinating transport policy with the regional and structural policy priorities of the Community; 60. Calls on the Court of Auditors to draw up a separate report on Community expenditure on women's rights and to include a chapter on it every year in its annual report; calls on the Commission to publish annually a report on this; Research, energy, environment 61. Notes that the greater degree of annuality of the budget did not adversely affect implementation of the research budget in terms of commitment appropriations; points out, however, that ECU 59 300 000 of the year's payment appropriations was cancelled and calls on the Commission to implement a more dynamic form of budgetary management to ensure that the greatest possible volume of available appropriations is used by the end of a financial year; 62. Believes that the long-standing difficulty in ensuring full outturn of the appropriations entered in Chapter 73 stems from the difficulty of reconciling the annuality of the budget with the multiannual nature of the research framework programme; calls therefore, on the Commission to obviate this problem by means of transfers of allocations within the financial perspective, as provided for in Article 11 of the Interinstitutional Agreement; 63. Calls on the Commission to take steps to reduce the growing weight of outstanding commitments, evidence of the failure to keep funded projects under proper review; calls in particular on the Commission to monitor all phases of implementation of a funded scientific programme, withholding funding from all projects which, once under way, prove unsatisfactory and adapting the conditions of funding of each project to take account of its scientific and operational development; 64. Believes that the volume of work carried out by the JRC for third parties will testify to the excellence of the Centre's activities but fears that it is highly unlikely that the goal of generating ECU 130 million in revenue in the period from 1988 to 1991 can be attained; calls on the Commission to provide the JRC with enough qualified staff to develop its marketing strategy; 65. Will keep the restructuring of the Joint Research Centre, which began late in 1988, under close review and calls on the Commission to place the new institute-based management system on a footing of institute accountability, by means of continuous monitoring of mangagement to identify discrepancies between forecasts and work carried out, on the basis of direct charging of costs to each institute; calls, to that end, on the JRC management to probe more deeply in its study of the organization of budgetary management, using computerization where appropriate; 66. Will examine the communication to be submitted by the Commission to Parliament and the Council on the measures to be taken to improve management efficiency and points out, even at this stage, that a series of measures will have to be taken to tackle the deficiencies affecting indirect-action research as regards the protracted decision-making process, the legal treatment of ownership, overlapping between the Directorates-General responsible for research, comitology, project monitoring, and payment; 67. Beleives that fraud or irregularities are possible in the research sector too, in particular as a result of artificial inflation of costs, and calls, therefore, on the Commission to draw up a typology of costs to enable the units negotiating a contract to determine the actual costs of the projects; 68. Calls on the Commission to charge the management costs for environment budget headings to its operating budget; 69. Calls on the Court of Auditors to draw up a special report on Community spending in the environment sector and to devote a special chapter of its annual report to this field; calls on the Commission to publish an annual report on the environment; Information policy 70. Calls on the Commission to draw up a single operational programme covering all the information, communications and cultural activities as part of a document listing all the relevant budget headings to be submitted to Parliament, which will make an assessment within the framework of the budgetary and discharge procedures; 71. Considers that coordination between the various Commission Directorates-General engaged in information activities and between the central administration and the external offices is vital to prevent duplication of work and to strengthen existing forms of collaboration; 72. Calls on the Commission to undertake a cost-benefit analysis for information programmes to which financial resources are committed and to include the findings in the preliminary draft budget and in its operational programme; Development aid and food aid 73. Deplores the significant increase in outstanding commitments under Title 9 of the budget and calls on the Commission to adopt a more dynamic financial management, in particular by making systematic use of the procedure for automatic closure of dormant files used for projects under Chapter 93; 74. Notes that the budgetary management of Chapter 93 for aid to Latin American and Asian developing countries has seen serious delays in the funding of projects and calls on the Commission to take the following action to remedy the situation: (a) redeployment of delegation staff (still inadequate) and central staff (often overlapping of work); (b) changeover from committee procedures which result in major operational delays to a system of advisory committees; (c) investigation of the possibility of reducing the excessive number of annual projects funded and drawing up multiannual programmes; 75. Calls on the Commission to pay greater attention to sound budgetary management of Article 936 (aid to refugees), by drawing up rules for the selection, management and monitoring of projects; 76. Calls on the Commission to submit within six months of the date of the discharge decision, an analysis of the impact of the new mobilization scheme for food aid; 77. Considers that the declaration of the three institutions annexed to the revised Financial Regulation could provide the basis for a much-needed and lasting solution to the problem of the pipeline between Chapters 29 and 92 of the budget; 78. Deplores the fact that the management and utilization problems which have arisen with the counterpart funds have not yet been solved and that proceeds from sales, often less than the actual value of the aid, are sometimes used to finance public sector deficits; consequently calls on the Commission to tighten up the clauses in the agreements concerning deadlines to ensure that the commercial value of the aid is charged to specific accounts; Administrative expenditure 79. Notes that there were major cancellations in the budgets of the Court of Auditors and the Court of Justice and calls on these institutions to make more accurate forecasts of their budgets; 80. Strongly urges the institutions with a permanent seat to purchase their buildings; 81. Notes that the Court of Justice has begun the procedure for filling the new post of Deputy Financial Controller entered in the 1990 establishment plan; 82. Considers it vital to carry out a study of the degree of independence enjoyed by the financial controllers of the institutions in exercising their duties and calls on the Court of Auditors, for this purpose, to provide Parliament with an analytical table of all the decisions to overrule a refusal to approve expenditure in each institution for the period 1984 to 1988 inclusive; requests that such a table should henceforward be sent to Parliament each year, for the previous financial year, before the beginning of the discharge procedure; insists that, for any case where the visa of the Financial Controller of any institution is refused, and where the President of that institution overrules the refusal, all supporting documents, including the reasons for refusal, provided by the Financial Controller, be submitted to its Committee on Budgetary Control; 83. Asks the Commission to report at the earliest opportunity on the forthcoming reform of the Joint Sickness Insurance Scheme; also asks that negotiations be opened with medical associations in Brussels, Luxembourg and Ispra on rules relating to fees; 84. Calls on the Court of Auditors to notify Parliament of the action taken to ensure independent monitoring of the mission expenses of its Members; Problems across the board System of internal control 85. Will continue its study of the suggestions made by the Court of Auditors concerning internal control by the institutions so as to draw conclusions for any future revision of the Financial Regulation; Flow of information to the discharge authority 86. Calls on the Court of Auditors in its annual report to devote: (a) at least one paragraph of each chapter to an analysis of the implementation of the budget in the sector concerned; (b) one chapter to each of the areas included in the Court's annual programme of work, so that all Community policies within a period not exceeding the period needed to implement a four-year working programme are subject to an audit by the Court; 87. Requests the court of Auditors to draw up a special report on expenditure on environmental policy; 88. Calls on the Commission to include in Volume I of its revenue and expenditure account (financial analysis) a detailed analysis of the state of implementation of appropriations and the reasons for underutilization; Relations with the national parliaments 89. Considers that it is vital to establish a system of coordination with the national parliaments in order to identify common problems and to pursue parallel action at the level of the Community system and the internal legal and administrative systems of the Member States in a number of areas of common interest such as: (a) the transposition of Community legislation into national law; (b) the management and control of administrative machinery set up at national level to implement Community policies; (c) preparatory work (selection and proposal) carried out by the national authorities when considering the projects and programmes to be submitted for Community funding. European Schools and European University Institute 90. Thinks that its Committee on Budgetary Control should examine the relationship between the Joint Sickness Insurance Scheme of the European Communities and the sickness insurance applied to teachers at the European School and at the European University Institute in Florence; 91. Calls on the Commission and the Board of Governors to intervene urgently with the Italian authorities so as to arrive at a solution designed to make available without further delay the funds needed for repair and maintenance of buildings at the European School in Varese. (1) OJ No L 79, 22. 3. 1987, p. 14. (1) OJ No L 155, 7. 6. 1989, p. 1. (2) OJ No L 185, 15. 7. 1988, p. 29. (1) OJ No L 94, 28. 4. 1970, p. 13. (1) OJ No L 374, 31. 12. 1988, p. 1. (2) OJ No L 362, 30. 12. 1988, p. 1.( c ) investigation of the possibility of reducing the excessive number of annual projects funded and drawing up multiannual programmes; 75 . Calls on the Commission to pay greater attention to sound budgetary management of Article 936 ( aid to refugees ), by drawing up rules for the selection, management and monitoring of projects; 76 . Calls on the Commission to submit within six months of the date of the discharge decision, an analysis of the impact of the new mobilization scheme for food aid; 77 . Considers that the declaration of the three institutions annexed to the revised Financial Regulation could provide the basis for a much-needed and lasting solution to the problem of the pipeline between Chapters 29 and 92 of the budget; 78 . Deplores the fact that the management and utilization problems which have arisen with the counterpart funds have not yet been solved and that proceeds from sales, often less than the actual value of the aid, are sometimes used to finance public sector deficits; consequently calls on the Commission to tighten up the clauses in the agreements concerning deadlines to ensure that the commercial value of the aid is charged to specific accounts; Administrative expenditure 79 . Notes that there were major cancellations in the budgets of the Court of Auditors and the Court of Justice and calls on these institutions to make more accurate forecasts of their budgets; 80 . Strongly urges the institutions with a permanent seat to purchase their buildings; 81 . Notes that the Court of Justice has begun the procedure for filling the new post of Deputy Financial Controller entered in the 1990 establishment plan; 82 . Considers it vital to carry out a study of the degree of independence enjoyed by the financial controllers of the institutions in exercising their duties and calls on the Court of Auditors, for this purpose, to provide Parliament with an analytical table of all the decisions to overrule a refusal to approve expenditure in each institution for the period 1984 to 1988 inclusive; requests that such a table should henceforward be sent to Parliament each year, for the previous financial year, before the beginning of the discharge procedure; insists that, for any case where the visa of the Financial Controller of any institution is refused, and where the President of that institution overrules the refusal, all supporting documents, including the reasons for refusal, provided by the Financial Controller, be submitted to its Committee on Budgetary Control; 83 . Asks the Commission to report at the earliest opportunity on the forthcoming reform of the Joint Sickness Insurance Scheme; also asks that negotiations be opened with medical associations in Brussels, Luxembourg and Ispra on rules relating to fees; 84 . Calls on the Court of Auditors to notify Parliament of the action taken to ensure independent monitoring of the mission expenses of its Members; Problems across the board System of internal control 85 . Will continue its study of the suggestions made by the Court of Auditors concerning internal control by the institutions so as to draw conclusions for any future revision of the Financial Regulation; Flow of information to the discharge authority 86 . Calls on the Court of Auditors in its annual report to devote : ( a ) at least one paragraph of each chapter to an analysis of the implementation of the budget in the sector concerned; ( b ) one chapter to each of the areas included in the Court's annual programme of work, so that all Community policies within a period not exceeding the period needed to implement a four-year working programme are subject to an audit by the Court; 87 . Requests the court of Auditors to draw up a special report on expenditure on environmental policy; 88 . Calls on the Commission to include in Volume I of its revenue and expenditure account ( financial analysis ) a detailed analysis of the state of implementation of appropriations and the reasons for underutilization; Relations with the national parliaments 89 . Considers that it is vital to establish a system of coordination with the national parliaments in order to identify common problems and to pursue parallel action at the level of the Community system and the internal legal and administrative systems of the Member States in a number of areas of common interest such as : ( a ) the transposition of Community legislation into national law; ( b ) the management and control of administrative machinery set up at national level to implement Community policies; ( c ) preparatory work ( selection and proposal ) carried out by the national authorities when considering the projects and programmes to be submitted for Community funding . European Schools and European University Institute 90 . Thinks that its Committee on Budgetary Control should examine the relationship between the Joint Sickness Insurance Scheme of the European Communities and the sickness insurance applied to teachers at the European School and at the European University Institute in Florence; 91 . Calls on the Commission and the Board of Governors to intervene urgently with the Italian authorities so as to arrive at a solution designed to make available without further delay the funds needed for repair and maintenance of buildings at the European School in Varese . ( 1 ) OJ No L 79, 22 . 3 . 1987, p . 14 . ( 1 ) OJ No L 155, 7 . 6 . 1989, p . 1 . ( 2 ) OJ No L 185, 15 . 7 . 1988, p . 29 . ( 1 ) OJ No L 94, 28 . 4 . 1970, p . 13 . ( 1 ) OJ No L 374, 31 . 12 . 1988, p . 1 . ( 2 ) OJ No L 362, 30 . 12 . 1988, p . 1 .